                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                    )              Case No: 8:13CR106
                                             )                       8:13CR107
                     Plaintiff,              )                       8:13CR108
                                             )
              vs.                            )           ORDER TO WITHDRAW
                                             )          EXHIBITS OR TO SHOW
RUSSELL GLENN PIERCE et.al.,                 )           CAUSE WHY EXHIBITS
JOHN DOE#1, et.al., and                      )        SHOULD NOT BE DESTROYED
KIRK COTTOM, et.al.,                         )
                                             )
                     Defendants.


       Pursuant to NECivR 79.1(f) or NECrimR 55.1(g), counsel for the defendants shall
either 1) withdraw the following exhibits previously submitted in this matter within 14
calendar days of the date of this order, or 2) show cause why the exhibits should not be
destroyed:


       exhibit numbers 101-159 from motion to suppress hearing held April 17-18, 2014


       If counsel fails to withdraw these exhibits as directed or to show cause why the
exhibits should not be destroyed, the clerk=s office is directed to destroy the listed exhibits
without further notice to the parties or order from the court.

       IT IS SO ORDERED.

       DATED this 21st day of May, 2019.

                                                   BY THE COURT:

                                                   s/ Joseph F. Bataillon
                                                   United States District Judge




                           Exhibits-Order_to_Withdraw_or_OSC_Destroy_Appeal_Time_Expired.docx
                                                                             Approved 12/22/14
